 318DECISIONS OFNATIONALLABOR RELATIONS BOARDCarbide Tools,Incorporated and Joe Staniszewski,James A. Chadwick,Gary R.Neidenbach,Daniel J.Friedl,Bernard Friedl,Jr., and RoyTrivett. Cases8-CA-7006,8-CA-7006-2,8-CA-7006-3, 8-CA-7149, 8-CA-7160, and 8-CA-7224August 7, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn March 19, 1973, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Carbide Tools, Incorpo-rated, Parma, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.In her Decision the Administrative Law Judge refers to the tool depart-ment "where Chadwick was foreman "The record shows that Donald Martinwas toolroom foreman and Chadwick, a rank-and-file employee However,this error had no effect on the Administrative Law Judge's consideration andresolution of the issues in this proceeding and, therefore,was, we find, non-prejudicialThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convincesus that theresolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record and findno basis for reversing her findingsDECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER,AdministrativeLaw Judge: Uponcharges filed in Case 8-CA-7006 byJoe Staniszewski onMay 9, 1972,' in Case 8-CA-7006-2 by James A. Chadwickon May 12, and in Case 8-CA-7006-3 by Gary R. Neiden-bach on May 17, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 8(Cleveland, Ohio), on July 18 issued an order consolidatingcases,consolidated complaint and notice of hearing, againstCarbide Tools, Incorporated, herein called the Respondent.Upon charges filed in Case 8-CA-7149 by Daniel J. Friedlon August 1, in Case 8-CA-7160 by Bernard Friedl, Jr., onAugust 8, and in Case 8-CA-7224 by Roy Trivett on Sep-tember 6, the Regional Director on September 27 issued anorder consolidating cases, consolidated complaint and no-tice of hearing, against the Respondent, in which it is or-dered that Cases 8-CA-7006, -7006-2, and -7006-3, asconsolidated, and Cases 8-CA-7149, -7160, and -7224 beconsolidated for purposes of hearing, ruling, and decisionby an Administrative Law Judge. The consolidated com-plaint alleges, in substance, that the Respondent threatenedemployees with discharge or other reprisals if they becameor remained members of International Union, Allied Indus-trialWorkers of America, AFL-CIO, referred to herein asthe Union; interrogated employees concerning their unionmembership, activities, and desires; granted its employeeswage increases in order to induce them to refrain frommembership in or activities on behalf of the Union;elimi-nated the existing practice of permitting employees a 5-minute washup period before closing time as a reprisalagainst, and in order to discourage, its employees' member-ship in or activities on behalf of the Union; and therebyinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1) of the Act; and on or aboutFebruary 4, laid off Willie Chislom, Jr., Mark Frederick,Douglas EdwardFree,Daniel J. Friedl, Joseph Holz, Mi-chael Shamatta, and Michael Yakubics, and at all timessince then has failed and refused to recall all of them exceptYakubics, who was rehired in July 1972, because they had,or the Respondent believed or suspected they had, joined orassisted the Union or engaged in other protected concertedactivities, and in order to discourage such membership oractivities; on or about March 7, laid off James A. Chadwickand Joe Staniszewski, and at all times since that date hasfailed and refused to recall them, because they had, or theRespondent believed or suspected they had, joinedor assist-ed the Union or engaged in other protected concerted activ-ities,and in order to discourage such membership oractivities; on or about March 8, laid off Gary R. Neiden-bach, and at all times since that date has failed and refusedto recall him because he had, or the Respondent believed hehad, joined or assisted the Union; on March 24, laid offBernard Friedl, Jr., and on March 27, laid off StanleyPiszczek and Roy Trivett, and at all times since then hasfailed and refused to recall them, because they had, or theRespondent believed or suspected they had, joinedor assist-ed the Union or engaged in other protected concerted activ-ities, and as a reprisal against its employees for supportingthe Union in the Board-conducted election held on March24, 1972; and thereby discriminated in regard to the tenureiAll dates hereinafter refer to 1972 unless otherwise indicated205 NLRB No. 61 CARBIDE TOOLS, INC.or terms or conditions of employment of its employees anddiscouraged membership in the Union, in violation of Sec-tion 8(a)(3) and (1) of the Act.In its answers,duly filed, the Respondentadmits some ofthe factual allegations of the complaint, denies that it hascommitted any of the alleged unfair labor practices, andasserts that the employees in question were laid off for lackof work, that they were told the layoffs were permanentbecause there was no reasonable expectation of their beingrecalled in the foreseeable future, that certain of them werestipulated by the parties and found by the Regional Direc-tor to be ineligible to vote in the Board-conducted election,that the Respondent's challenges to the eligibility to vote ofcertain other of the laid-off employees who appeared to votewere upheld by the Regional Director, and that the Respon-dent offered reinstatement to certain of the laid-off employ-ees who failed or refused to accept the Respondent's offer.Pursuant to due notice, a hearing was held before me atCleveland, Ohio, on November 30 and December 1, 13, and14, 1972. All parties appeared at the hearing and were af-forded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidence. Sub-sequent to the hearing, briefs were filed by the GeneralCounsel and the Respondent on or about February 1, 1973,which have been fully considered?Upon the entire record in this proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with its principalplace of business located at 4005 Brookpark Road, Parma,Ohio, is engaged in the manufacture of cutting tools for themetalworking and woodworking industries, and screw ma-chine products. In the course and conduct of its business,the Respondent annually ships goods valued in excess of$50,000 from its Parma, Ohio, plant directly to points locat-ed outside the State of Ohio. The consolidated complaintalleges, the Respondent's answer admits, and I find that theRespondent is, and at all times material herein has been, anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDI find,as the complaint alleges and the Respondent'sanswer admits,that International Union, Allied IndustrialWorkers of America,AFL-CIO,is, and at all times materialherein has been,a labor organization within the meaning ofSection 2(5) of the Act.2 The General Counsel also filed a motion to amend official transcript,which is unopposed The motion is hereby granted, and the correctionscontained therein are set forth inAppendixB, attached hereto [omitted frompublication]IIITHE UNFAIR LABOR PRACTICESA. The Issues319The consolidated complaint alleges in substance that theRespondent by William Sandy, president, Paul Field,assis-tant manager, and Donald Martin, foreman, on specifieddates, threatened employees with reprisals because of theirmembership in or activities on behalf of the Union, interro-gated employees about such activities, granted benefits, andchanged established working conditions in order to discour-age membership in or activity on behalf of the Union, andterminated certain employees because they had, or the Re-spondent believed or suspected they had, joined or assistedthe Union or engaged in other protected concerted activi-ties.The Respondent admits that Sandy, Field, and Martinoccupied the positions set forth above and were supervisorswithin the meaning of Section 2(11) of the Act, but deniesthat they were agents of the Respondent acting on its behalf.The Respondent also denies that it engaged in unfair laborpractices, asserts that the employees were laid off perma-nently for lack of work as the Board recognized in therepresentation case procedures,3 that the Respondent hadno policy of recalling laid-off employees, that the Respon-dent on advice of counsel nevertheless offered reinstate-ment to some of the laid-off employees, and that it rehiredthe only laid-off employee who applied for reemploymentwhen a job was available. The Respondent urged, at theclose of the General Counsel's presentation of evidence, atthe close of the hearing, and in its beef, that the consolidat-ed complaint be dismissed. The Respondent's motions todismiss the consolidated complaint are denied for the rea-sons set forth below.B. Interference, Restraint, and Coercion1.Organization of the UnionThe record shows that employee Chadwick told his broth-er,who was president of a local of the Union at the plantof another employer, that he wanted to get in touch with theUnion because employees "at the shop were griping aboutthe working conditions." Chadwick was put in touch withNick Serraglio and Donald Wagner, regional director andinternational representative, respectively, of the Union. Ser-raglio visited Chadwick's home on January 27, 1972. Ber-nard and Daniel Friedl, who were present, and Chadwicksigned cards, and Serraglio left additional cards for them todistribute. Chadwick distributed cards in the automatic de-partment, of which Field was in charge. Bernard Friedl3The Regional Director's Decision and Direction of Election in Case8-RC-3487 found, on the basis of an agreement of the parties, thatthe sevenemployees laid off on February 4 had no reasonable expectancy of recall andwere therefore ineligible to vote It was stipulated at the hearing herein thatthe tally of ballots showed seven votes cast for andsix againstthe Union andfour laid-off employees challenged by the Respondent, that the Union "forthe purposes of election agreed with the Respondent that the 4 individualschallenged were ineligible to vote,"that the challenges were resolved on thatbasis, and that the Union accordingly was certified on May 25, 1972, as thecollective-bargaining representative of a unit of the Respondent's productionand maintenanceemployees 320DECISIONS OFNATIONALLABOR RELATIONS BOARDdistributed them in the tool department, where Chadwickwas the foreman, as well as a few in the automatic depart-ment as he worked at times in both departments. Somecards were signed during lunch breaks, and others weretaken home to be studied, signed, and returned the next day.Chadwick waited on occasion on the parking lot, whereemployees gave him signed cards which he placed in Ber-nard Friedl's car.On January 29 both Serraglio and Wagner met atChadwick's home with a few other employees, discussed theUnion, and picked up the signed cards. Thereafter meetingswere held on February 7, 21, and March 20. Chadwick andBernard Friedl participated in selecting the dates of themeetings, and spread the word about the scheduled meet-ings around the plant. Each of these meetings was held ata cafe and was attended by 12 to 15 employees.2.Conduct of Field and SandyBy Friday evening, January 28, about 7 employees hadsigned union cards. Several of these employees were work-ing overtime that evening with Field. One of these employ-ees,Freed, testified that Field brought up the subject ofunions;that this was the first time the subject was broughtup; and that Field, who was British, described his experi-ence with unions in England. Another of these employees,Frederick, testified that Field, who had never previouslydiscussed unions with him, brought up the subject of unions"and how bad they were and they weren't really worth it,"and that he told Field he would like to have a union "forbetter working conditions and better pay." Yakubics, one ofthis group, testified that Field brought up the subject ofunions, that this was the first time any management repre-sentative brought up this subject, and that Field said unionswere no good based on his experience. And Daniel Friedltestified that while they were working overtime on Fridayevening, Field "told me to stick with the company and bepatient. Things would be getting better."Field testified that on this occasion "I was discussingunions, all I know about unions, but unfortunately I don'tknow a great deal about American unions, so, I talked aboutmy experience with British unions or English unions."Asked then by counsel for the Respondent who initiated theconversation, he replied, "The fellow I seem to remember-the fellow whose name I can't recall, who brought the ques-tion up." To the next question, whether he asked any ofthese men how he felt about the Union, Field replied: "Ididn't give them a chance to. I went on about the Englishunions and I ended-I made it as amusing as I could."Employee Bruce Sherman testified credibly and withoutcontradiction that Field told him at work that Sandy, whois Sherman's grandfather, wanted to see him; that he wentto Sandy's office; that Sandy asked if he had heard the mentalking about the Union; that he said he had not; and thatSandy thereupon asked him, if he did hear anything, to letSandy know. This occurred, Sherman testified, at some timefrom a few days to 2 weeks before the time Field showedthe Union's letter to Sherman and other employees, whichoccurred on February 3 as discussed below.Bernard Friedl testified that on or about February 1,Field walked over to where he was working and asked if hehad heard anything about a union being organized in theshop, that he said he had not, and that Field then comment-ed that he did not see what good a union would do in theshop.When Field was asked by counsel for the Respondentwhether he ever discussed "unionism" with Bernard Friedlprior to receipt of the Union's letter on February 3, hereplied "I rather doubt that because I didn't know of anyunion activity at all until I received this letter." Asked thenif he ever questioned Bernard Friedl about his union activi-ties after that date, he replied "No."The Union sent the Respondent a registered letter signedby Wagner, dated February 1, asserting that it had beendesignated by a majority of the Respondent's employees astheir collective-bargaining representative, offering to proveitsmajority status, and requesting recognition and negotia-tions.The union also filed an election petition with theBoard on February 1. The Union's letter was received bythe Respondent on February 3. Sandy showed the letter toBernard Friedl, William Viancourt,4 and other employees,and Field showed the letter to each of the employees in hisdepartment. Daniel Friedl testified that Field showed himthe letter, that Field asked if he knew what the letter meant,and that he replied that he did not. Freed testified that Fieldshowed him the letter and asked if he knew what it meant,that he asked Field if they were going to get a raise, and thatField said he did not know. Charles May testified that thefirst he knew of the Union's recognition demand was whenField showed him the letter; that Field said he did not feelthey needed a union and asked what May thought; and thatMay refused to answer one way or another.5 Other employ-ees testified that they were shown the letter by Field orSandy.Field testified in this regard that he showed the letter toeach employee in the screw machine shop on February 3,asked each of them to read it, and then asked whether eachemployee understood it. He maintained that he made nofurther comment about it, but that two of the employees towhom he showed the letter did comment, Viancourt that hewas disappointed in the choice of the Union as he wanteda bigger one, and May that he knew about it and wasdisappointed at the choice of the Union as he had neverpreviously heard of it. Sandy was not questioned about hisconduct with relation to the letter.After Field had shown the letter to the employees, hewent to Sandy's office. When he came back to the shop, hetold the employees they had to discontinue their practice oftaking a 5-minute washup break before leaving work. Anumber of employees testified that the practice had pre-vailed for a long time of taking such a break before lunchand quitting time. Daniel Friedl testified that Field told himthey were to discontinue "Five minute wash up time, andthere was no going to the johns." Freed also testified that4Viancourt, who was discharged on March 16, filed a charge but withdrewitat the request of the Regional Director, and is not a complainant herein5May, who had worked for the Respondent several times in the past 4years, served as the union observer at the election on March 24, and quit hisjob directly after the election Field testified that May made "a silly mistakeon a machine," that he voluntarily quit his job, and that he told Field "hewas quitting right now, and that he had done what he came here for, whathe joined the company for" I find no merit in the Respondent's contentionthat this testimony of Field establishes May's lack of credibility CARBIDE TOOLS, INC.Field told him"there would be no five-minute breaks beforelunch and before quitting time,and no more running to thebathroom.He said that the old man was mad." Viancourttestified that Field told him Sandy ordered the 5-minutewashup times discontinued.Field testified that the practice of a 5-minute cleanuptime was for the men to turn off the machines,put away thetools, and clean up the area before leaving,not to go to thewashroom;that the men pretended to carry out these dutiesbut in fact spent the 5 minutes in the washroom;that he hasobjected to this practice on occasions prior to and sinceFebruary 3; and that on February 3 he told the employeesthey were not to take the 5 minutes to wash up and that theycould not use the restroom during that 5 minutes.Asked bycounsel for the Respondent if he made any reference toSandy or the"old man"being "mad,"Field's reply was: "Ivery much thought that because I run the shop,and I don'ttry to bring a third party to back me up, because that givesthe men the impression that I am not running the shop, andthey may respect me less because I am not there more thanthe old man as he's called,Mr. Sandy."Field asserted at various points in the course of his testi-mony that this disciplinary action was his own decision, thathe and Sandy made a "joint decision"to take some discipli-nary action but that he decided to apply the decision to the5-minute washup practice,that"itwas a sort of conclusionof the conversation I had with Sandy,"and, finally, oncross-examination by the General Counsel,that: "Sandyand I discussed tightening up on discipline.All forms ofdiscipline in the shop.So, we made the decision that wewould tighten up on the discipline,and we went out in theshop and told everybody that they must do this wash upthing."Later,on redirect examination,Field was askedwhether prohibiting the 5-minute washup periods and re-ceipt of the Union's letter were connected or coincidental,and replied:"There was a connection.Ifelt very disap-pointed that a thing like this had been organized.In fact, Ididn't even know that anybody was dissatisfied with theiremployment,and it came as a complete bombshell to me.Instead of the employees coming to me with their problemsand requirements they found it necessary to seek assistanceelsewhere."Viancourt testified that on the morning after Sandyshowed him the union letter,Field asked him how he feltabout the Union,and he told Field he had signed a card;that he also commented that if Sandy did not want theUnion maybe the employees could work out an agreementwith Sandy;and that Field said he thought it was a goodidea but Sandy would not be interested.Field was asked by counsel for the Respondent whetherhe recalled a conversation with Viancourt"concerningunionism shortly after the day you showed the letters to theemployees?"Field's reply was: "Yes, I believe it was afterthe day I showed the people the letters, not on the day, aday or two after he approached me, and he said that the ladshad asked him-the lads had gotten together to form aunion,and they had asked him to be their representative..He said he had agreed to do this reluctantly,and again,he told me that he was disappointed in the choice of unions.I said, `Thank you,' for informing me, and that was the endof that conversation."After further questioning,Field ex-321plained that the conversation was cut short because, "hav-ing received the letter from the union I knew my positionas a supervisor,that I was sort of incommunicado in dis-cussing deals with the men."On February 4, the Respondent laid off 7 employees.During the many conversations on the previous day, whenSandy and Field showed employees the Union's letter andtold employees of elimination of the 5-minute washup pen-ods, neither Sandy nor Field made any reference to a pend-ing layoff.Neidenbach,who was laid off on March 8,testified thaton the afternoon of March 7, Field asked him what theUnion could do for both of them; that he answered he knewwhat the Union could do for him,and listed the benefitsincluding a vacation;that Field then asked how long he hadworked for the Respondent; and that,when he answered 9months, Field said Neidenbach was supposed to get a vaca-tion that summer because he would have been there a yearthen.About 5 minutes later, Neidenbach further testified,Field asked,"Do you know why you are doing all this," andhe replied,"Yes, I sort of do."Field testified that the conversation about vacations tookplace on March 8,the day Neidenbach was laid off,and thatNeidenbach initiated the conversation,which was as fol-lows:He said, "You wait until the union gets in here," thiswas a sort of a passing remark.I had to go and see himabout some work he was doing,and so I said, "Whatdo you mean?"So he said, "We will get a week's vaca-tion with pay, and Blue Cross.... I said,-I don't liketo use the words, but I used a British adjective, and Isaid you ought to get these things, and that was the endof the conversation.Field testified further that the Respondent provides BlueCross insurance for its employees and pays the premiums,that he did not know if it was being paid for Neidenbachat that time but "I imagine so, I can't say." He also main-tained that Neidenbach would have been entitled to a vaca-tion that summer upon completion of a year's employment,that he told Neidenbach"he would have a vacation whetherthe union was there or not," that he was telling Neidenbachthat"he was getting as much from the company as the unioncould give him," and that he further stated that Neidenbachcould pick the time for his vacation that summer withinreason although he knew when he had this conversation thatNeidenbach was to be laid off later that same day.May testified that he had 5 or 6 conversations with Field,sometimes at lunch and other times at the machines, inwhich Field said that if the union won the election "thecompany would dispense operations and quit operationshere and probably move south,do something of that na-ture."He testified further that Field in about half theseconversations said the company "would"move and in theother half that it"could"move.Field testified that he some-times lunched in the shop with May and other employees,but asserted that he never discussed unionism with May atlunch after showing the Union's letter,and that he neversaid the Respondent would move south or go out of busi-ness if the Union came in.Staniszewski testified that,about 2 weeks after Field 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowed the Union's letter to him and to other employees,Field "come up and told us that we had a quarter raise anditwas going to be on that pay check"; that the raise wasincluded in the paycheck he received that week; that theincrease was, therefore, made effective retroactively as em-ployees worked a regular week Monday through Friday andwere paid the following Friday; and that after that Fieldsaid he would see about their getting another raise in Augustdepending upon performance. Staniszewski admitted thatFieldmade no reference to unions in the conversationsabout a raise. Field testified that unskilled employees werestarted at $2 an hour, served a 30-day probation, and re-ceived 25-cent raises from time to time as they acquired jobskills. Staniszewski, who was hired by the Respondent onabout October 26, 1971, had graduated from high school theprevious January.3.Conduct of Martin and SandyForeman Martin had been a union steward on a pnorjobat a plant which was closed down. He admitted that, at sometime after he had seen the Union's letter seeking recogni-tion, he talked to employees about his prior union experi-ence, and that he asked employees Karkoska, Piszczek,Bernard Friedl, and others how they felt about the Union.Stephen Mahandge, who later quit the Respondent's em-ploy and is not a complainant, testified that Martin askedhim what he thought of the Union coming into the plant,and that he replied that it made no difference to him. Tnvetttestified that on one or two occasions during lunchtime heand Martin discussed unions, and that he told Martin ontheseoccasions that he thought the employees needed somekind of union or protection for their jobs. Bernard Fnedl,who worked at times in the tool room under Martin, testi-fied that he had two conversations with Martin during theweek prior to the Board-conducted election which was heldon March 24; that in the first, in Martin's office at lunch-time,Martin "pointed out the good and the bad points,what could happen if a union would come to a shop, howMr. Sandy would farm the work out in the shop, and he saidin fact,Mr. Sandy was planning on farming-he was justlooking into farming out some of the work . . ."; and thatin the second, later the same day, Martin came "by mymachine and he asked me again how I felt about the unionbeing organized into the shop, and I told him that the mainreason would be for job security and seniority rights." Thistestimony is uncontradicted.Friedl testified further that on the morning of the elec-tion, before the voting, "Mr. Sandy come up to me and said,`This is between you and me,' and he said, 'A union wouldhamper you because you wouldn't be able to move aroundfrom one machine to another. You would be stuck on onemachine,' and I go to Mr. Sandy, 'It would kind of hampermy career, Mr. Sandy,' he said, 'You take it as you see it.' "After the voting that same day, Friedl testified that he wasat his machine and heard Sandy say to another employee,Motil, at the latter's machine, "John, you're the only onewho stuck by me. These guys want to play rough, and I canplay just as rough as everyone that has voted for the unionis out of a job. We'll keep enough work to keep you people,you faithful employees working, and the other guys are allout of their jobs." Motil was not called as a witness andSandy was not questioned about these remarks.4.Concluding findingsMost of the employees who testified about the conductdescribed above were young; some still in their teens. Whilethey were unfamiliar with union organization and with theirrights under the Act, they impressed me as candid andforthright witnesses testifying truthfully to the events inquestion to the best of their recollection.6 Furthermore,their testimony as to the conduct here in issue was in manyrespects admitted or uncontradicted by the Respondent'switnesses. In those instances where Field did contradict ordeny their testimony, I do not credit Field whom I founda hesitant and unconvincing witness whose testimonylacked the ring of truth.Further, on the basis of all the relevant evidence, I dis-credit Field's repeated assertions that he knew nothing ofthe organizational activities of the employees prior to thereceipt on February 3 of the Union's letter requesting recog-nition. Some employees testified that they were told to keeptheir activities secret from management and did so, and noemployees wore union insignia in the plant or informedtheir supervisors that they had signed union cards. On theother hand, some employees testified that they were toldnothing about keeping these activities secret. Cards weredistributed, signed, and returned in the plant, in plant areaswhere employees and supervisors ate their lunches, and onthe parking lot. This was a small plant,7 with a total of about25 employees when the first layoffs were made on February4.Moreover, credited testimony shows that Field on Janu-ary 28 for the first time discussed union organization withseveral employees, and on February 1 questioned BernardFriedl about a union being organized in the shop. Further,it is undisputed that Sandy asked Sherman to report to himanything he heard about the union activities. While Sher-man was not definite about the date when this occurred, hetestified that it was at least a few days prior to the day hewas shown the Union's letter by Field. I am convinced,therefore, and find that the Respondent had knowledge, byJanuary 28, 1972, that employees were organizing theUnion.8Accordingly, I find that the Respondent, by the conductof Sandy, its highest officer, as well as Field and Martin,whose conduct is attributable to the Respondent,' threat-ened its employees that it would close or move the plant ifthe union organization succeeded; interrogated employeesabout their union membership, activities, and desires, andrequested an employee to report such activities to it; and6 The General Counsel's requestfor sequestration of witnesses was grantedover the Respondent's objectionrSeeN L R B v Sutherland Lumber Company,452 F 2d 67, 69 (C A 7,1971),Heath International, Inc,196 NLRB 3188N L R B v Schill Steel Products, Inc,340 F.2d 568 (C.A. 5, 1965),N L R B v. Dorn's Transportation Company,405 F 2d 706, 713 (C.A 2, 1969),N L R B v Schoellkopf Products,Inc, 410 F 2d 82 (C A 5, 1969);N L R BvMid State Sportswear,Inc, 412 F2d 537, 539 (C.A 5, 1969),WebberAmerican,Inc,194 NLRB 692, RoweFurniture Corporation of Missouri, Inc,200 NLRB No1,Lang Towing, Inc,201 NLRB No 929 N L R B v Kaiser Agricultural Chemicals,473 F 2d 374 (C A 5, 1973);Pacific Southwest Airlines,201 NLRB No 81 CARBIDE TOOLS, INC.discontinued the 5-minute washup periods in reprisal for theemployees having designated the Union as their bargainingrepresentative, and that the Respondent thereby interferedwith, restrained, and coerced its employees, some of themof high school age,10 in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of theAct." I find, however, that the evidence does not sustain theallegation of the consolidated complaint that the Respon-dent granted wage increases to its employees in order toinduce them to refrain from membership in or activities onbehalf of the Union, and shall therefore recommend dis-missal of this allegation of the complaint.C. TheLayoffs1.The layoffs of February 4On Friday, February 4, the day after the Respondentreceived the Union's letter and showed it to the employees,as described above, it laid off Daniel Friedl, Freed, Freder-ick,Yakubics, Chislom, Holz, and Shamatta.Daniel Fried!,who filed the charge naming himself andthe 6 other employees, was one of the first to sign a unioncard along with his brother, Bernard Friedl, and Chadwick.He was one of the group working overtime with Field short-ly after the cards were signed, and was told by Field "tostick with the company and be patient. Things would begetting better."Fnedl testified that he was out sick on the Friday thelayoffs were made, but his brother brought his check andword that he had been laid off. He also testified that whilehe had been employed by the Respondent less than amonth, he was running 5 different automatic screw ma-chines whereas other employees were running only 2 or 3 atthat time. Viancourt, an experienced employee, testifiedthat, at Field's direction, he was training both Freed andFriedl in the operation of certain machines. Field toldFreed, as set forth below, he and Friedl would be the firstcalled back because they were good workers. Nevertheless,when the Respondent later that month advertised in thelocal newspaper for screw machine operators and trainees,Friedl filed an application, but he was never recalled.Freed12 testified that within a couple of weeks of the timehe was hired, Field told him that, when the Respondentobtained more machines, he would be trained to set up andoperate screw machines, and that at about that time, theRespondent received 5 new machines. Freed was one of theemployees being trained by Viancourt at Field's direction.10 SeeN L R B v Copps Corp,458 F 2d 1227 (C A 7, 1972), in which thecourt commented,in finding certain employer conduct coercive,"We cannotignore the fact, and neither did the Board, that the employees in this unit wereunskilled workers, unsophisticated in the rights of labor and in a relativelysmall unit "11SeeConolon Corporation v N L R B,431 F 2d 324, 328 (C A. 9, 1970),NLRB v WKRG-TV,Inc, 470 F 2d 1302 (C A 5, 1973),NLRB vKaiser AgriculturalChemicals, supra, Spartus Corporation,195 NLRB 134,Scott Gross Company, Inc,197 NLRB 420,Monroe Manufacturing Company,Inc,200 NLRB No 11,Isaacson-CarricoManufacturing Company,200NLRB No 116,Joseph J Lachniet,201 NLRB 12812Freed, who appeared in uniform, testified that he had previously servedin the Army over 4-1/2 years, and at the time of the hearing was on leavefrom his Army base at Fort Stewart, Georgia323Freed, who was one of the group working overtime whenField talked about unions on January 28, hadsigned aunion card on January 28 which he received from and re-turned to Chadwick.Freed testified that he called in sick at 7:30 on the morn-ing of February 4; that when he told Field he would not bein that day, Field asked if he could come in for half a dayas Field had a week's production to get out and needed him;that he said he would try but did not think he would be inand would see Field on Monday, and Field said "All right."That evening Bernard Friedl called Freed at home, and toldFreed he was laid off and that he had Freed's check. Freedcalled the shop on Monday and asked Field if it was truethat he was laid off. He testified that Field said he was andthat,when asked the reason, Field said he did not knowwhy, he needed the people there, and if anyone was calledback Freed and Darnel Friedl would be the first becausethey were good workers.Frederickwas employed by the Respondent two differenttimes, each time under Field's supervision. During his sec-ond period of employment, he asked Field, sometime priorto the organizational campaign, why he was not put on thenew machines the Respondent had acquired whereas Yaku-bics,who had worked there less time than he had was puton the screw machine. Field replied that Frederick was notold enough at 17 to run the automatic machines but that,when he reached 18, Field would start teaching him to doso and also to set up and fix the drill press and other ma-chines. Field admitted he had such a conversation withFrederick, and that he was not then planning to let Freder-ick go shortly. Frederick performed a couple of differentjobs, running the broaching and tapping machines, and oc-casionally worked on the milling machine. Frederick signeda union card he got from Chadwick during lunch on Janu-ary 28. He was one of the group that worked overtime withField on that evening when, as he credibly testified, Fieldbrought up the subject of how bad unions were, and Freder-ick replied that he would like to have a union for betterworking conditions and pay.Field told Frederick on February 3 he had to let him gobecause the machines he had been operating were beingreplaced by automated ones. Frederick was laid off severalmonths before his 18th birthday. When Frederick and someof the other laid-off employees asked Field if he would needhelp later, Field suggested they leave their telephone num-bers, and Frederick did so. In August Frederick needed ajob and went to see Field, who told him that he should filean application and that he would be called when Fieldneeded him. Frederick testified that he noticed at this timethat the shop was bigger than it had been because of the newmachines, and that the old ones were still operating includ-ing those he ran. Frederick went back about a week later,and was told again that he should file an application and hewould be called if Field needed him. He has never beenrecalled.Yakubicsalso had been employed twice by the Respon-dent, each time under Field's supervision. He testified thathe asked Field, around Christmas 1971, about being put onscrew machines; that Field said he was thinking aboutdoing so; and that a few days later Field put him on theautomatic screw machines and told him to getsome tools 324DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause Field wanted to teach him setup. Yakubics signeda union card on January 28 which he got from and returnedto Chadwick.He was oneof the group that workedovertimewith Field on January 28 when, as he credibly testified,Field brought up the subject ofunionsand said they wereno good based on his experience. Yakubics also testifiedthat this was the first time the subject was brought up by anycompany representative.Yakubics testified that new machines were brought inbefore his layoff, but that he was told by Field his layoff waspermanent as there was no more work. He later learnedfrom a friend that the Respondent was hiring so filed anapplication and was rehired a few days later. He worked onthe stem job at this time on two different machines, one ofwhich was the same as the machine he operated before hislayoff.He quit his employ with the Respondent when heobtained a better job elsewhere.All four of these laid-off employees had signed cards inthe Union prior to their layoff.Chislom, Holz,andShamattadid not appear at the hearing. Chadwick testified crediblythat he obtained signed cards from both Chislom and Holzon about January 28. There is no testimony as to Shamatta.2.The layoffs of March 7 and 8On March 3 the Regional Director issued the Decisionand Direction of Election in the representation case. Anelection was scheduled for March 16 but was held on March24.On March 7 the Respondent laid off Chadwick andStaniszewski, and on March 8 Neidenbach and one otheremployee, Vovar, on whose behalf no charge was filed.Chadwickwas employed by the Respondent about No-vember 22, 1971. He testified that around Christmas 1971Field "came up and he said he had been watching me andhe discussed it with Mr. Sandy that in a year, if I stayed withthe company the company would expand and I would betrained as a set up man." This was at about the same timeField transferred Yakubics to the automatic screw machinesand told him to get some tools so Field could teach him todo setup work. As described above, Chadwick was the insti-gator of and a leader in the organization of the Union, andcarried on organizing activities in and around the plant.Field told Chadwick on March 7 that he was laid off be-cause the new machines that the Respondent had acquireddid away with his job. Chadwick testified that he askedabout the plans to train him to become a setup man, andthat Field answered that the plans had been changed. WhenChadwick went to the plant on Friday, March 10, to get hispaycheck, Field told him he was laid off permanently.Field called Chadwick at home in May and asked if hewas working. Chadwick replied that he had a job startingJune 5. He received a letter from Field dated June 1 whichstated: "This will confirm my telephone conversation ofMay 16, 1972 with you, in which you refused recall to yourjob at Carbide Tools, Incorporated. We want to wish youthe best of success in your new work."Staniszewski,who was promised by Field that he wouldget training on the machines when he became 18 years old,was laid off before his 18th birthday. He testified that on theday of his layoff he was working on an automatic screwmachine, that the stems on which he was working wouldhave taken him 8 or 10 hours to complete, and that he wastold about 10 minutes before quitting time that he was laidoff because the customer had stopped the stem order.On May 17 the Respondent sent Stamszewski a telegramreading"PLEASE CONTACT PAUL FIELD OF CARBIDE TOOLS" OnJune 1 it sent him a letter signed by Field which stated: "OnMay 17, 1972, we senta telegramto you, recalling you toyour job at Carbide Tools. Since you have failed to reply toour telegram, we have taken your lack of response to beyour voluntary refusal of employment. We wish you the bestof success in your new work." Staniszewski testified that hecalled Field on the day he received the letter and asked whatitmeant. As he and Field both testified, Field replied thathe presumed Staniszewski was not available so gotsomeoneelse for the job. Staniszewski testified further that Field saidhe would call again if a job became available, as Staniszew-ski requested, but has not called since then.Field testified that Staniszewski "told me a long storyabout being ill. He'd been out of town and for some reasonor other he didn't seem worried about the letter I sent... .he never said he wanted to come back. . . . he seemedworried about the letter for some reason explaining why henever answered the letter. He told me he had been ill andhe had been out of town. It wasn't a letter, it was a telegramI sent him because I couldn't contact him."Neidenbach,who was hired on June 17, 1971, 2 days afterhis high school graduation, was by March 1972 a machineoperator, and was receiving setup training from Field andalso from May and Viancourt, experienced employees. Hesigned a union card on January 28 and returned it to Chad-wick, who had given him the card the preceding day, andattended all 3 union meetings. He testified that a couple ofdays after the Respondent received the Union's letter, hissetup training stopped, and thereafter he fed pieces into amachine, cleaned parts, and swept floors. Viancourt testi-fied that Neidenbach was taken off setup work shortly afterthe Union's letter was passed around by Field, and that hewas told by Field not to give Neidenbach any further train-ing. As set forth above, shortly before Neidenbachwas laidoff, Field asked him what the Union could do for both ofthem. He replied that he knew what the Union could do forhim and listed the expected benefits including a vacation.Field said Neidenbach would get a vacation that summerand could select the time within reason. A few minutes laterField asked if he knew "why you are doing all this," and hereplied that he did. Field laid him off thesame or the nextday, and told him the following Friday, when he came to gethis paycheck, that the layoffwas permanent.Field testified that, while he had transferred Neidenbachto operations just before his layoff in order to finish up aparticular job, Neidenbach had progressed beyond operat-ing to adjusting a machine, and was going into the nextstageof training, which was to set up a new job on themachine; and that when, shortly after these layoffs, theRespondent advertised for screw machine operators, Fieldhoped that Neidenbach, on whose training he had spent agood deal of time, would see the advertisement and apply.Neidenbach testified that his mother told him Field tele-phoned one time in May and wanted Neidenbach to callhim. He received a letter from Field dated June 1 stating:"We have telephoned your home several times over the past CARBIDE TOOLS, INC.few weeks and have left messages recalling you to your jobat Carbide Tools and asking that you telephoneus. Sinceyou have not replied to any of our messages, we have takenyour lack of response to be your voluntary refusal of em-ployment.We wish you the bestof successin your newwork.""3.The layoffs of March 24 and 27The election was held on Friday, March 24. The Respon-dent laid off Bernard Friedl on March 24, and Piszczek andTrivett on Monday, March 27.Friedlhad previously worked for the Respondent about1-1/2 years as a milling machine trainee, left voluntarily andworked elsewhere as a milling machine operator for about1-1/2 years, and was rehired in June 1971 by the Respon-dent. He worked in both departments of the Respondent'splant in the approximately 9 months prior to his layoff. Atone time in about September, when work was slow in thetool room, Sandy offered, and Friedl accepted, a transfer towork on the automatic screw machine rather than a layoff.Friedl, as set forth above, was one of the leaders in organ-izing the Union, and carried on organizing activities in bothdepartments of the plant. He had a conversation with Fieldshortly after organizing activities began in which Fieldasked if he had heard about the Union being organized, andsaid he did not see what good a union would do in the shop.During the week before the election, he had two conversa-tions with Martin, in one of which Martin stated that Sandywould farm out the work if the Union was successful, andin another asked again how Friedl felt about unions, towhich Friedl replied that the main reason to have one wasfor job security and seniority rights. On the day of theelection, Sandy told Friedl before the balloting that a unionwould hamper his being able to move from machine tomachine, and, after the balloting, told another employee inFriedl's hearing that everyone who voted for the Union wasout of a job and he would retain enough work only to keepthe faithful employees working. At just about quitting timethat day Martin told Friedl he was laid off because theRespondent was discontinuing all training programs. Friedlwas never offered reinstatement.BothPiszczekandTrivettapplied for a surface grinderjob late in February in response to a newspaper advertise-ment of the Respondent. Both had years of experience ingrinding work. Trivett applied first and was given the job.Sandy told Piszczek when he applied that the job was takenbut that he wouldsee ifanother was available. He cameback later with Martin and told Piszcek to start work thenext day. Both Piszczek and Trivett worked on grindingoperations under Martin's supervision. Trivett had severalconversations about unions with Martin during lunch inwhich Martin described his unhappy experience with aunion on his prior job. Trivett told Martin that he thoughtthe employees needed a union.On the day of the election Martin told both Piszczek andTrivett Sandy said they were ineligible to vote, and theywere to go with him to another room until the election was13Neidenbach had obtained another jobon April 7 ata higher rate of paythan he earned with the Respondent325over. They maintained they were eligible to vote and wantedto do so, and asked him to check. Martin left the room,came back, and told them they could vote. The election washeld on Friday. On the following Monday, about noon,Martin laid off both Piszczek and Trivett. Martin toldPiszczek he had to let Piszczek go becausethere was notenough work for the older men, and told Trivett the layoffwas for lack of work. He told each of them he would callif things picked up. When each of them asked if he shouldfinish the day or leave right away, Martin told them to leaveright away. Neither was ever offered reinstatement.The evidence shows that none of the laid-off employeeshad been told when hired that his job was temporary, andthat none of them was given any warning or notice of thepossibility of a layoff. On the contrary, there were indica-tions to some of them by Field of further training and ofcontinued employment. While some of them were relativelyinexperienced, the evidence does not show that any of themfailed to perform his work satisfactorily or to progress as hereceived further training on the job. Some of them returnedlater to the plant to file applications and saw the new ma-chines as well asthose on which they had worked in opera-tion. and some at the beginning of a pay period. Those laidoff in the middle of the day were requiredto leave immedi-ately.The Respondent ran advertisements in "The Plain Deal-er" from February 18 to 21 for "AUTOMATIC SCREWMACHINE OPERATORS AND TRAINEES" and for"SURFACE GRINDER," from March 10 to 13 for "AU-TOMATIC SCREW MACHINE OPERATORS ANDSET-UP MEN" and for "TOOL GRINDERS," from April26 to May 1 for "AUTOMATIC SCREW MACHINE OP-ERATOR AND SETUP MAN" and for "TOOL ANDCUTTER GRINDERS," and from May 4 to 8 for "MA-CHINISTS-Automatic screw machine operators andtrainees."Some new employees were hired during the period thatthe layoffs were being made, including some who were hiredas trainees,Maharidge, who quit his job asa profile grinderabout thetimeof the hearing herein, testified credibly thathe was convalescing from an accident from April 14 to July5; that Sandy called on June 8 and asked him to come in,not to work but to train high school students on profilegrinders; that Bernard Friedl had been a profile grinder-trainee; and that, when he returned to work on July 5, hesaw three new grinder employees, two of whomwere doingworksimilar towhat Piszczek and Trivett had done. Vian-court testified that one of the new employees he saw work-ing, before his discharge on March 16, was apparently areplacement for Daniel Friedl. Also during this period, theRespondent admittedly received five or six newmachines,some of whichwere put inoperation prior to the first lay-offs. Viancourt testified that "there was plenty of machinesto keep everybody going."The Respondent contends that the evidence shows thatall the layoffs were made for lawful economicreasons on thebasis of the following considerations.(1)The Respondent points to the fact thatthe RegionalDirector, on the basis of a stipulation of the parties, ruledthat the first seven laid off were not eligible to vote, and thathe sustained the Respondent's challenges to the ballots of 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDfour other employees laid off prior to the election, with theUnion agreeing to their ineligibility "for the purposes ofelection." These administrative determinations in a repre-sentation case are not determinative herein, however, as theissueswhether any of the layoffs constituted unfair laborpractices were not raised or litigated.14(2)The Respondent also points to the fact that none ofthe charges were filed by the Union and that the charges asto the first seven layoffs were filed months after they oc-curred. The Board's Rules and Regulations provide, howev-er, that a charge may be filed by any person and all thecharges herein were filed within the Section 10(b) statutorylinutations period.(3)The Respondent's counsel brought out in examiningsome of the laid-off employees their relative inexperience inmachine shop work, and stated at one point in the cross-examination of Daniel Friedl that his work performancewas "the crux of the case." There is no evidence, however,that any of the laid-off employees were not satisfactorilyperforming their assigned duties, or were not becoming pro-gressively more skilled and higher paid with experience andtraining.Moreover, while both Sandy and Field testifiedthat the Respondent's advertisements sought applicantsmore skilled and experienced than those laid off, and someof the advertisements referred to the experience desired,others sought "trainees" and said nothing about experience.Further, Field admitted that some of the new employeeshired during the layoff period and shortly after that weretrainees, including Parro and Muir, who were hired theweek following Bernard Friedl's layoff. He was laid off onMarch 24 and Piszczek and Trivett on March 27. In addi-tion the record shows that Hughes was hired on aboutMarch 14 and McAnespie about thesame time.(4)The Respondent asserts that it is a small job shop witha nucleus of about 12 employees, that it hires others whenorders are received that require additional personnel, andterminates them when the orders are completed. The recordis clear,however, that the laid-off employees were not toldwhen hired that their jobs were temporary, that they werenot warned of layoff on completion of the job on which theywere working, and that the job on which they were workingwas rescheduled but not completed at the time of the lay-offs. Field testified that he had hired all seven who were laidoff on February 4; that he hired them on different datesover a period of weeks as there was considerable turnoverof employees, some staying only a few days; that the sevenwere hired "as general employees" and as "temporary em-ployees," then that not all seven, nor these particular seven,were temporary, but that"there wasa temporarysituationthere because of this particular job, this stem job. We weregoing to modernize. We were doing this manually, so, inevi-tably it would be on the temporary basis." He admitted thatitwas not planned, when the seven were hired, "necessarily"to let them go shortly, or even when the particular job onwhich they were working was finished, but that there was"a possibility they would be let go." He also admitted thathe toldsomeof them individually, as they testified, about14 SeeN L R B v Southern Seating Company,468 F 2d 1345, 1349 (C A.4, 1972),Viking of Minneapolis,171NLRB 1155,McEwen ManufacturingCompany,172 NLRB 990,Triggs-Miner Corporation,180 NLRB 206, 212his plans for their further training, and some of them werein the process of being trained to perform more difficultoperations. Further, on redirect examination by the Re-spondent, Field asserted that the fact the work for which theseven were hired turned out to be temporary did not neces-sarilymean they would be laid off when the work endedbecause he expected by that time "a lot of them would havebeen absorbed" in the Respondent's operations. Field alsotestified that Sandy told him on February 4 to layoff sevenemployees, that he decided who the seven would be, andthat the only advance indication he receivedwas a discus-sion with Sandy about 10 days previously of the possibilityof a layoff but "This wasn't definite." Sherman had beenrehired on January 24, less than 2 weeks before the firstlayoffs.I find, on the record as a whole, not only that the employ-ees were not told they were being hired for a temporaryjob,but also that Field did not hire them on a temporary basis,that he expected some or all of them to be absorbed in theregular complement of employees, that he did not plan toterminatethem when the stem job was completed and theywere in fact laid off before that order was completed, andthat nothing was said about a layoff on the day before thefirst seven were laid off when Sandy and Field, in additionto their routine communications with employees, alsoshowed employees the union letter and told employees ofthe termination of the 5-minute washup periods.(5)The Respondent maintains that in any event whatoccurred with regard to certain stem job and ball job orderswarranted making the layoffs when they occurred, the firsttwo groups because of lack of work in the automatic depart-ment, and thelast onesbecause of a resulting reduction inthe work of the tool department. The stem job and ball joborders, for items used in showerinstallations,were placedby American Standard. The Respondent contends that thiscustomer later requested delay in shipments of thestem joborder, and that there was a failure for a time to furnish thematerialsneeded for the ball job order. Field testified thatwhilesomeof the employees laid off wereworking on theball job order, he could not say whichones as heswitchedthe men around on different jobs.The Respondent placed in evidence an American Stan-dard purchase order dated September 1971 for 250,000stems, and one dated December 1971 for 175,000 stems. Thestemswere to be shipped in variousamountsas produced.Sandy has done business with this customer for the 28 yearshe has operated the Respondent. The customer's plants withwhich the Respondent was involved were located at Louis-ville,Cincinnati, and Painesville. Sandy testified that thecustomerinNovember requested expedition of its order,and that this was the reason he hired additionalpersonnel,but that later there was "somespreading in the deliverydates"which caused the layoffs. Sandy also testified that hewas notified when he was at the Louisville plant in aboutmid-January of the necessity to cut down the production ofstems,then that he was given no specific datesor figures atthis time but thecompanies"were prettyclose. I practicallyknow what'sgoingon there." When the General Counselpersistedin seekingsome indication of just whatinforma-tion Sandy obtained at this time, Sandy testified that theCincinnati plant was operating the foundry but the machin- CARBIDE TOOLS, INCery was being moved to Louisville; that there were buyersat each location, McKeown and Tragesser; that "we had towork very closely with the people there, to shift these ordersas they needed them because there was a buyer over inCincinnati which was changing the schedules and the buyerat Louisville was giving us orders, and, therefore, there wastwo deals. . . . One had to take care of the inventory andthe other one was doing the buying and Painesville, whichisanother plant, the assembly plant, so we had to workbetween the three plants to organize us to come in on theschedule. And if the schedule was ahead, we would have tostop." He testified further that all shipments by the Respon-dent were made to Cincinnati until the Respondent receiveda change order of March 1 directing it to switch to Louis-ville, then that the Respondent always shipped to Cincinnatiand the shipments were taken by the customer's truck toPainesville. Although Sandy contended that he laid off theemployees because of what he was told and observed at theLouisville plant in mid-January, he finally admitted, reluc-tantly, that he was given no dates and no quantities and nodefinite information at this time of the changes to be madein shipments of the customer's orders; that he was unableto obtain any specific information thereafter in his frequenttelephone conversations with this customer; and, finally,that he got no specific details until the receipt of an officialwritten change order of February 15 from Tragesser. Sandytestified further that he laid off the men on February 4 onhis "own initiative" because McKeown told him in Louis-ville to expect a change from Tragesser in Cincinnati; thatwhen no change order came through for a couple of weeks,he had to lay men off on February 4; and that, after he gotthe change order of February 15, he placed advertisementsfor new employees including trainees in the automatic de-partment. Field testified that the hold had not been placedon the stemjob before the first 7 layoffs on February 4, thenthat it was placed on the same day, and further that thelayoffs inMarch were "Partly because of that hold" andpartly because of the customer's failure to supply materialsfor the ball job, but he could not say which layoffs wereattributable to which reason.The American Standard orders and change notices thatthe Respondent placed in evidence had a great many mark-ings on them, in pen, pencil, and in various colors. Somehandwritten figures were crossed out on the basis, Sandytestified, of changes which might indicate changes in quan-tity up or down or changes in delivery dates. Sandy testifiedthat some changes were made by him or by Field, but thatmost of these handwritten changes were made by the secre-tary based on correspondence or telephone conversationswith the customer, or on directives from Sandy, from Field,or from other personnel. Sandy did not know what some ofthe notations meant. The secretary did not testify, and Fieldwas not questioned about these documents.Sandy admitted that shipments were made after receiptof the written change order of February 15, 4,100 parts onFebruary 18 and 20,000 on February 25. While Sandy testi-fied that one of the reasons for delaying the shipments wasthe customer's failure to receive certain parts, he also admit-ted that the documents showed that the customer receivedstem job parts from Bridgeport Brass in amounts on Febru-ary 4 of 7,000 pounds and on February 15 of 3,069 pounds.327Further, one of the change orders in evidence, dated March1,bears a handwritten notation that Sandy testified wasplaced on it by the secretary at his direction, which statesas to a March 24 shipment: "Send in as is. Mr. Sandy saidhe would stick to original schedule." Sandy also admittedthat he schedules production on a quarterly basis 3 monthsin advance, that orders call for deliveries for 3-month peri-ods, and that the indication in mid-January of a cut was tothe effect that the cut would be in the second quarter. Fur-thermore, both Sandy and Field indicated in their testimonythat the Respondent had orders for other work receivedduring this period. Field also testified that when AmericanStandard told the Respondent to resume work on the stemjob, it was resumed with the new equipment, but there wassome delay in doing so because the Respondent had otherjobs to complete beforehand. Field first testified, on cross-examination by the General Counsel, that the hold on thestemjob continued until the end of the summer of 1972, butadmittedafterfurthercross-examinationthatthecustomer's order to resume was in fact received in late April.Although Sandy claimed repeatedly that what he learnedon his visit to the Louisville plant in mid-January made thelayoffs necessary, he admitted that he hired new employeeslate in January, that there was no particular reason to pickFebruary 4 for the layoff, and that shortly after the layoffof 7 employees on February 4 he advertised for trainees inthe automatic department. Although Field testified thatSandy told him the number to be laid off and he selectedthe employees, Sandy testified that the practice is that heand Field decided on the number to be laid off dependingon the incoming work, and that he would not specify thenumber but only that a certain order had been reduced andField would then determine the number to be laid off.Asked once again who decides how many are to be laid off,Sandy replied, "Well, it all pertains to the particular job,"and, later, that "To put it another way, everybody that wason the stem job would be laid off," although work on thestem job order continued for some time thereafter but at aslowed-down schedule.4.Concluding findingsI find the testimony of both Sandy and Field as to thereasons for the layoffs generally incredible on the basis oftheir unconvincing demeanor as witnesses and of the eva-sive and self-contradictory nature of their testimony. Fur-ther, on the basis of the record in its entirety, I find thedocumentary evidence on which the Respondent relies, theAmerican Standard orders and change notices, not proba-tive of the assertions that the Respondent made the layoffshere involved for lawful economic reasons. Field admittedthat he was "very disappointed" to learn that the employeeshad organized. That Sandy was also angry about it is shownby the decision immediately to impose stricter discipline onthe employees, and Field's remark to Daniel Friedl, in an-nouncing elimination of the washup periods, that the "oldman" was "mad." The evidence indicates that Sandy laidoff seven employees on February 4 not on the basis of somevague indication in mid-January of a change in the shippingdates of the American Standard orders, but because of theletter he received on February 3 from the Union claiming 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDto represent a majority of his employees. While the evidencedoes not establish that Sandy knew which employees hadjoined or assisted the Union, it does establish that he at-tempted to recruit an employee toengage in surveillance ofthe union activities, that such activities were carried on inand around the Respondent's plant which was a small one,and that both Field and Martin engaged in widespreadinterrogation as to the union sentiments and activities of theemployees and made threats of reprisal for such activities.The evidence also shows that Sandy laid off additional em-ployees thereafter not for lack of work but because of theirknown or suspected continuing union activities and thepending election, and that he made the final layoffs as areprisal for the Union's election victory.Ihave considered all the circumstances relating to thelayoffs, including the time of the layoffs in relation to theRespondent's 8(a)(1) violations, to the receipt of theUnion's letter seeking recognition, and to the Board-con-ducted election; 1I the precipitate manner, with no warningor notice, in which the layoffs were made; 11 the demand thatthose laid off early in the day leave the premises immedi-ately; 17 the lack of credible or probative evidence to sup-port the Respondent's asserted reasons for the layoffs; 18 theRespondent's smallemployee complement; the indicationsto employees prior to their layoffs of further training andcontinued employment; Field's indications at the time ofthe layoffs that he needed the employees; the diverse rea-sonsgiven the employees for their paychecks that the lay-offs were permanent; the evidence that the new machinesas well asthe old ones were in operation subsequent to thelayoffs; the advertising for and hire of new employees, in-cluding trainees, during the period of and shortly after thelayoffs;'9 the unlawful threats and interrogation foundabove; and Sandy's remark to an employee overheard byBernard Friedl that ". . . everyone that has voted for the15N L R B v Stemun MfgCo, 423 F 2d 737, 742 (C.A. 6, 1970),ScottGross Company, Inc, supra, Lang Towing, Inc,201 NLRB No 92i6N L R B v Sutherland Lumber Company, supra,quoting with approvalthe holding that "The abruptness of a discharge and its timing are persuasiveevidence as to motivation" inN L R B v Montgomery Ward & Co,242 F 2d497, 502 (C.A 2, 1957),cert denied355 U S 829 (1957)17Dobbs Houses,182 NLRB 675, 67918 SeeNLRB v Texas Bolt Company,313 F 2d 761 (C A 5, 1963),N L R B v Melrose Processing Co,351 F 2d 693, 698 (C A 8, 1965),GreatAtlantic & Pacific Tea Co v. N L R B,354 F 2d 707 (C A 5, 1966), holdingthat "The Board is not compelled to accept the employer's statement [of theground for discharge] when there is reasonable cause for believing that theground put forward by the employer was not the true one, and that the realreason was the employer's dissatisfaction with the employee's union activi-ty",ShattuckDenaMining Corp v N L R B,362 F 2d 466, 470 (C A 9,1966), holdingActual motive, a state of mind, being the question, it is seldom that directevidence will be available that is not also self-serving In such cases, theself-serving declaration is not conclusive, the trier of fact may infermotive from the total circumstances proved Otherwise no person ac-cused of unlawful motive who took the stand and testified to a lawfulmotive could be brought to book Nor is the trier of fact-here the TrialExaminer-required to be any more naif than is ajudge If he finds thatthe stated motive for a discharge is false, he certainly can infer that thereis another motiveMore than that,he can infer that the motive is onethat the employer desires to conceal-an unlawful motive-at leastwhere, as in this case,the surrounding facts tend to reinforce that infer-ence19N L R B v Midwest Hanger Co,474 F 2d 1 155 (C A 8, 1973)union is outof a fob."20It isapparent from the totality of the evidence,and I find,that the Respondent's assertions that it laid off the employ-ees for lack of work were pretextual,21 and thatthe Respon-dent in fact laid off these employeesbecauseit "was plainlydetermined to rid itself immediately of the Unionelementwithin its work force .. ," 22 to affect the results of thepending election, and to penalize those who had organizedor supported the Union. In all the relevantcircumstances,I find without merit the Respondent's contention that thelayoffsin issueare shown to be lawful by its failure to layoff certain other employees it knew to be prounion 23 Ifurther find that it is immaterial whether the Respondenthad knowledge of the union membership or activities ofeach individual in the groups laid off 24 or only a clearlyevidenced suspicion.25 Accordingly, I conclude and findthat the Respondent laid off Daniel J. Friedl, Chislom,Frederick, Freed, Holz, Shamatta, and Yakubics on Febru-ary 4, Chadwick and Staniszewski on March 7, Neidenbachon March 8, Bernard Friedl on March 24, the Friday of theelection,and Piszczek and Trivett on March 27, the Mon-day after the election, in order to discourage membership inor activity on behalf of the Union, and that the Respondentthereby violated Section 8(a)(3) and (1) of the Act 26D. Recall of Laid-off EmployeesThe Respondent contends that its practice has alwaysbeen to hire "off the street"; that in Sandy's 28 years ofoperating the Respondent he has never had a policy ofrecalling laid-off employees; that, on adviceof counsel, itoffered reinstatement to some of the laid-off employees,who failed to accept these offers; that Yakubics was rehiredbecause he walked into apply when ajobwas available; andthat, if any of the other laid-off employees had reapplied ata time when jobs were available, they would have beenrehired. I find these employment policies inapplicable, how-ever, in thecaseof discriminatonly laid-off employees. Astomost of the laid-off employees, there was no offer ofreinstatement.There were telephonic and telegraphic mes-sagesto call Field or inquiries about current employment,followed by letters to the effect that failure to respond was20 SeeN L R Bv JohnLangenbacher,398 F 2d 459, 463 (C A 2, 1968),cert denied398 U S 1049 (1969),The Von Solbrig Hospital, Inc,189 NLRB27321Heath International,Inc, supra,SantaRitaMiningCompany,200 NLRBNo 14422WaterwaysHarbor InvestmentCo, Inc,179 NLRB 45223N L R B v W C Nabors Company,196 F 2d 272, 276 (C.A 5, 1952),cert denied344 U S. 865 (1952),Luhr Jenson& Sons,Inc,177 NLRB 475,47824 N L R B v Link-Belt Co,311 U S 584, 602 (1941),MajesticMoldedProducts,Co, Inc,154 NLRB 1185,WebberAmerican,Inc, supra,ScottGross Company, Inc, supra25 SeeN L R B v Clinton Packing Co,468 F 2d 953 (C A. 8, 1972),holdingthat "known union activity or membershipisnot essential since there issubstantialevidence that dischargewas the resultof suspectedunion activi-tiy",South Point Barge Company, Inc,200 NLRB No 28.26Filler Products, Inc v N L R B,376 F 2d 369 (C A 4, 1967),N L R BvWest Coast Casket Co,469 F 2d 871 (C.A. 9, 1972),The Circle K Corp,173 NLRB 713,Alabama Rod and WireDivision,176 NLRB 181,184, ReaTrucking Co, Inc,176 NLRB 520, 525,Treasure Lake,Inc,184NLRB 679,Cotton Lumber Company,185NLRB 602,Union Camp Corporation,194NLRB 933,Scott Gross Company, Inc, supra, HeathInternational,Inc., supra,Lang Towing, Inc, supra CARBIDE TOOLS, INC.interpretedby theRespondent as rejection of an offer ofreinstatement.In fact,however,no explicit reinstatementoffershad been made.Ifind,therefore,that theRespondent's "obligation was to reinstate the employeesdiscriminated against;in so doing it should bear the burdenof notifying the employees of reinstatement...." 27IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, I find that it is necessary that the Respondentbe ordered to cease and desist from the unfair labor practic-es found and from in any other manner infringing upon itsemployees' Section 7 rights,28 and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent terminated Chis-lom, Frederick, Freed, Daniel Friedl, Holz, Shamatta, andYakubics on February 4, Chadwick and Staniszewski onMarch 7, Neidenbach on March 8, Bernard Friedl onMarch 24, and Piszczek and Trivett on March 27, to dis-courage membership in or activities on behalf of the Union,in violation of Section 8(a)(3) and (1) of the Act, and thatthe Respondent has, for reasons violative of the Act, failedor refused to recall these employees, or made offers of rein-statement to certain of the laid-off employees which I havefound to be inadequate, the Respondent will be ordered tooffer to each of its laid-off employees, except Yakubics, whowas rehired, reinstatement to his former job, or, if that jobno longer exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privileges,and to make each of these laid-off employees, includingYakubics, whole for any loss of pay suffered as a result ofthe discrimination against him, with backpay computed ona quarterly basis, plus interest at 6 percent per annum, asprescribed inF.W.Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent,Carbide Tools, Incorporated, is an27N LR B v BuckhornHazard Coal Corp,472 F 2d 53 (C A 6, 1973),AmsterdamWrecking it Salvage Co, Inc v Local 294,International Brother-hood of Teamsters and N L R B, 472F 2d 153 (C A 2, 1973), holding that"Any doubtsregardingthe employees'attitudes toward reinstatement prop-erli were resolvedagainst theemployerDobbs Houses, suprasN L R B v ExpressPublishingCompany,312 U S 416, 437 (1941),N.LR B v EntwistleMfg Co,120 F 2d 532, 536 (C A 4, 1941)329employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. InternationalUnion, Allied IndustrialWorkers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening employees with reprisals because oftheirmembership in or activities on behalf of the above-named union, by interrogating employees about their unionmembership, activities, and desires, and requesting an em-ployee to report such activities to it, by eliminating theexisting practice of a 5-minute washup period before closingtime as a reprisal against, and in order to discourage, unionmembership or activities, and by other conduct interferingwith, restraining, and coercing its employees in the exerciseof their section 7 rights, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By terminating Chislom, Frederick, Freed, DanielFriedl, Holz, Shamatta, and Yakubics on February 4, Chad-wick and Staniszewski on March 7, Neidenbach on March8, Bernard Friedl on March 24, and Piszczek and Trivett onMarch 27, in order to discourage membership in or activitieson behalf of the above-named union, the Respondent hasdiscriminated against employees in regard to their hire ortenure of employment, and has thereby engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 29The Respondent, Carbide Tools, Incorporated, Parma,Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with reprisals because of theirmembership in or activities on behalf of InternationalUnion, Allied Industrial Workers of America, AFL-CIO,interrogating employees about their union membership, ac-tivities, and desires, or requesting employees to report suchactivities to the employer; eliminating established employeeprivileges as a reprisal against, and in order to discourage,union membership or activities, or in any other mannerinterfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.(b) Laying off, terminating, or otherwise discriminatingagainst any employees in regard to their hire or tenure ofemployment in order to discourage membership in or activi-tieson behalf of International Union, Allied IndustrialWorkers of America, AFL-CIO, or any other labor organi-zation.29 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 330DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Chadwick, Chislom, Frederick, Freed, BernardFriedl, Daniel Fnedl, Holz, Neidenbach, Piszczek, Shamat-ta, Staniszewski, and Tnvett immediate and full reinstate-ment to their former fobs, or, if those jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges.(b)Make Chadwick, Chislom, Frederick, Freed, BernardFriedl, Daniel Friedl, Holz, Neidenbach, Piszczek, Shamat-ta, Staniszewski, Tnvett, and Yakubics whole for any lossof pay each of them may have suffered as a result of thediscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisrecommended Order.(d) Post at its plant in Parma, Ohio, copies of the at-tached notice marked "Appendix A." 30 Copies of the no-tice, on forms provided by the Regional Director for Region8, after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid noticesare not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the consolidated com-plaint be dismissed insofaras it allegesviolations not specif-ically found herein.30 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with reprisals be-cause of their union membership or activities; interro-gateemployees about their unionmembership,activities, and desires, or request employees to reportsuch activities to us; eliminate established employeeprivileges as a reprisal against, and in order to discour-age, membership in or activities on behalf ofInterna-tional Union, Allied Industrial Workers of America,AFL-CIO; or in any other manner interfere with, re-strain, or coerce employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL NOT lay off or terminate the employeesnamed below, or any other employees, or otherwisediscriminate against any employees in regard to theirhire or tenure of employment, in order to discouragemembership in or activities on behalf of the above-named union or any other labor organization:JamesA. ChadwickJoseph HolzWillie Chislom, Jr.Gary R. NeidenbachMark FrederickStanleyPiszczekDouglasEdward FreedMichael ShamattaBernard Friedl,Jr.Joe StaniszewskiDanielJ.FriedlRoy TrtvettMichael YakubicsWE WILL offer the employees listed above, except Ya-kubics, immediate and full reinstatement to their for-mer jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges.WE WILL make whole the employees listed above forany loss of pay each of them may have suffered as aresult of the discrimination against him.DatedByCARBIDETOOLS,INCORPORATED(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1695 Federal Office Building, 1240E. 9th Street, Cleveland, Ohio 44199, Telephone 216-522-3715.